DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 07/30/2019 have been accepted. 

Claim Rejections - 35 USC § 101
	Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-27 are directed to the abstract idea of financial billing, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
	Claim 1 recites, in part, establishing a budget for each task which an outside counsel must follow, providing a case status module with information on how the legal service is proceeding based upon tasks performed to date providing a point and click billing module for automatic creation of an invoice from the budget submitting the invoices to the client, the invoices having amounts that equal the value variables for the tasks that have been performed.''
	These steps describe the concept of submitting an invoice, which corresponds to concepts identified as abstract ideas by the courts, such as intermediate settlement in Alice, risk hedging in Bilski or tax-free investing in Fort Properties. All of these concepts relate to economic 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of authorizing steps, interfacing, and budgeting. The “computer” and “point and click billing module” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Next, “submitting the invoices” is stated at a high level of generality and its broadest reasonable interpretation comprises only the transfer of billing status between two entities through the use of some unspecified generic computers and interface. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

	Dependent claims 2-24 do not add significantly more than the original abstract ideas that are in the independent claims. 
	Independent claims 25-27 recite language that is similar in scope to independent claim 1 and are therefore rejected for the same reasoning as was provided, supra. Correction and/or clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) in view of Derry (US 2012/0303497)

Regarding claim 1, the prior art discloses a computer based method that allows a client to control and manage the cost and activity of a legal service comprising: selecting at least one process map, each [0127 “The cloud based legal cost management system 600 is operable to allow a user to select at least one process map, variables for individual tasks to be done, establish a budget for each task, provide a case status module, and provide a point and click building module”]; setting variables for each individual task to be done in the legal service [0127 “The cloud based legal cost management system 600 is operable to allow a user to select at least one process map, variables for individual tasks to be done, establish a budget for each task, provide a case status module, and provide a point and click building module”]; establishing a budget for each task which an outside counsel must follow [0127 “the budget being considered by the law firm or outside counsel 604, the outside counsel 604 then performing the budgeted legal service”]; providing a case status module with information on how the legal service is proceeding based upon tasks performed to date [0127 “provide a case status module”]; providing a point and click billing module for automatic creation of an invoice from the budget [0127 “provide a point and click building module”] ; and submitting the invoices to the client, the invoices having amounts that equal the value variables for the tasks that have been performed [0127 “then the legal firm electronically requesting payment or possible exceptions when the task is outside of the agreed upon budget”]. Regarding claim 2, the prior art discloses the method as claimed in claim 1, wherein the task requires submission of a document prior to completion of the task [0125 ” can capture task codes that may be utilized by the outside counsel and match those task codes to particular documents. The documents then can be matched in order to insure performance by the in house counsel”]. Regarding claim 3, the prior art discloses the method as claimed in claim 1, wherein the legal service is a law suit [0105 “lawsuit 204”]. Regarding claim 4, the prior art discloses the method as claimed in claim 1, wherein the legal service is a regulatory matter [0015 “regulatory”]. Regarding claim 5, the prior art discloses the method as claimed in claim 1, further comprising the step of providing statistical reporting to the client [0051 “a statistical reporting module 24”]. Regarding claim 6, the prior art discloses the method claimed in claim 1, wherein the step of selecting process maps includes selecting each anticipated task of the legal service [0097 “Corporate counsel sets these formulas or variables for each of the process maps prior to the case budget being submitted to outside counsel. Modifying variables allows the client the flexibility to give ranges to each task”]. Regarding claim 7, the prior art discloses the method as claimed in claim 1, wherein the step of creating process maps includes identifying each individual task to be performed in the legal service [0097 “Corporate counsel sets these formulas or variables for each of the process maps prior to the case budget being submitted to outside counsel. Modifying variables allows the client the flexibility to give ranges to each task”]. Regarding claim 8, the prior art discloses the method as claimed in claim 7, wherein the step of creating process maps includes identifying alternative tasks to be performed in the legal service [0127 “The cloud based legal cost management system 600 is operable to allow a user to select at least one process map”]. Regarding claim 9, the prior art discloses the method as claimed in claim 1, wherein the step of setting [0098 “Each task can have a dollar range 130 associated with it to provide upper and lower control limits for a particular event”]. Regarding claim 10, the prior art discloses the method as claimed in claim 9, wherein the limits for each task performed are a fee structure [0098 “Each task can have a dollar range 130 associated with it to provide upper and lower control limits for a particular event”]. Regarding claim 11, the prior art discloses the method as claimed in claim 10, wherein the fee structure is a flat fee [0007 “fixed fee arrangement”]. Regarding claim 12, the prior art discloses the method as claimed in claim 10, wherein the fee structure is a contingency fee [0008 “Contingency fee arrangements”]. Regarding claim 13, the prior art discloses the method as claimed in claim 10, wherein the fee structure is an hourly fee [0006 “hourly, arrangement”]. Regarding claim 14, the prior art discloses the method as claimed in claim 10, wherein the fee structure is a value fee [0007 “fixed fee arrangement”] *the examiner submits that the term “value fee” as recited in the pending claims was interpreted in light of at least paragraph [0101] of Applicant’s specification. Regarding claim 15, the prior art discloses the method as claimed in claim 10, wherein the limits for each task performed contains an upper control limit [0098 “Each task can have a dollar range 130 associated with it to provide upper and lower control limits for a particular event”]. Regarding claim 16, the prior art discloses the method as claimed in claim 1, wherein the step of establishing a budget includes the client generating values for each individual task, the client electronically submitting the budget to outside counsel, and the outside counsel either accepting or rejecting the budget by a submission back to the client [0108 “Inside counsel can accept 232, modify 234 or reject 236 the budget and resend it to outside counsel”]. Regarding claim 17, the prior art discloses the method as claimed in claim 1, wherein the step of providing a profile status module includes providing a client with current information on status of a particular legal service by transmission of such information over the internet [0127 “case status module’]. Regarding claim 18, the prior art discloses the method as claimed in claim 1, wherein the step of providing an exceptions module includes allowing outside counsel to electronically submit requests for approval of new work [0051 “an exceptions module 22”]. Regarding claim 19, the prior art discloses the method as claimed in claim 5, wherein the step of providing statistical reporting includes graphically outputting information based on data that is generated by said method [0051 “statistical reporting module 24”]. Regarding claim 20, the prior art discloses the method as in claim 1, further comprising a computer module that calculates and then converts a value based fee variable to an hourly rate variable [0094 “baseline values could consider factors such as task description, level of expertise, normal hourly rates, time required to complete a certain task and the value of the task”]. Regarding claim 21, the prior art discloses the method as in claim 1, further comprising a module that captures task codes that have been completed and matches said task codes to documents generated by counsel performing legal tasks [0114 “by simply clicking on the code as discussed in FIG. 19 and then drilling down to the particular task that has been completed”]. Regarding claim 22, the prior art discloses the method as in claim 1, further comprising a module that captures an expense that relates to a task code that have been completed and matches said expense to said task code performed by counsel performing tasks [0125 “The system 10 further is operable to once the documents have been matched to specific task codes”]. Regarding claim 23, the prior art discloses the method as in claim 1, further comprising the step of providing a budget template [0126 “Another aspect of the system 10 is to create budgeting templates”]. Regarding claim 24, the prior art discloses the method as in claim 1, further comprising the step of providing an analysis of a cost value factor [0116 “The expense information is stored in the data center 254 for later statistical analysis and processing”]. Claims 25-27 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687